Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 03/07/2022 has been made of record and entered.  Claims 1-3, 5-6, & 8-9 have been amended.
	Claims 1-20 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 112 (Second Paragraph)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 4, 12, & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 2, the proper Markush terminology is --wherein the first metal catalyst film and the second metal catalyst film are independently selected from the group consisting of platinum (Pt), …. and alloys thereof.-- See MPEP Chapter 2100.

B.	Regarding claim 4, the proper Markush terminology is --wherein the supporting metal film is selected from the group consisting of tungsten (W), … and alloys thereof.-- See MPEP Chapter 2100.
C.	Regarding claim 12, the proper Markush terminology is --wherein the first metal catalyst film and the second metal catalyst film are independently selected from the group consisting of platinum (Pt), …. and alloys thereof.-- See MPEP Chapter 2100.
D.	Regarding claim 14, the proper Markush terminology is --wherein the supporting metal film is selected from the group consisting of tungsten (W), … and alloys thereof.--  See MPEP Chapter 2100.

Response to Applicants’ Arguments
3.	The remarks filed on 03/07/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive because of the following reasons.
	The claims are remain rejected under 112 (Second Paragraph) for the reasons as set forth in the last office action and Applicants did not address these issues or overcome them in the response.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
5.	Claims 1-20 are pending.  Claims 2, 4, 12, & 14 are rejected.  Claims 1, 3, 5-11, 13, & 15-20 are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 25, 2022